DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 21 in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest an electronic apparatus comprising: a memory configured to store volume histories for a plurality of content sources; and a processor configured to: based on a content source for providing a content being changed from a first content source to a second content source, among the plurality of content sources, obtain first volume information of a time period corresponding to a present time based on volume information for each of a plurality of time periods of the first content source included in a volume history of the first content source, obtain second volume information of the time period corresponding to the present time based on volume information for each of a plurality of time periods of the second content source included in a volume history of the second content source; obtain a difference value between the first volume information and the second volume information; obtain decibel information corresponding to the second content source based on decibel information corresponding to the obtained difference value and decibel information corresponding to a currently-set volume level; 8PRELIMINARY AMENDMENTAttorney Docket No.: Q253844 Appln. No.: 16/887,641 identify a volume level corresponding to the second content source based on the obtained decibel information corresponding to the second .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2.	Claims 3, 4, 5, 7, 13, 14, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0143384) in view of Pearson (US 2016/0241907).
	Regarding claim 1, Wong teaches an electronic apparatus comprising: a memory configured to store volume histories for a plurality of content sources; and a processor configured to, based on a content source for providing a content being changed from a first content source to a second content source, among the plurality of content sources (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0038-0039. The system has volume level configurations that are stored parameters in memory. The system is able to retrieve from memory the volume related to the selected device in which the content is reproduced on.  Upon having different devices, the volume settings are provided to each device in which plays back the content.. Thus changing from one device will trigger the different settings for each device.); identify a volume level corresponding to the second content source based on a volume history of the first content source and a (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0038-0039 The having historical values corresponding to the configuration settings, this provides the device volume configurations for different devices that are stored in memory.);and 
change a currently-set volume level to the identified volume level, and update the volume history of the second content source based on the changed volume level (see ¶ 0025, 0028-0029, 0053, 0056. The system can store a new set of configurations with the current rendering device. Thus the change of configurations can be implemented by the user which will update the device new configurations for the device.).
	Wong discloses device settings for multiple devices for rendering content. However Wong is vague on content being moved from one device to another.
	Person teaches content being played on different devices when the user moves between zones in a house. The volume is increased or decreased based on the content moving to different devices. 
	The combination of Person to Wong provides the configuration of moving content from one device to another device. Thus the configurations of volume setting taught by Wong with the content being transferred from one device to another taught by Person
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong to incorporate content being played at one device to another device. The modification provides the system with playing content at different devices upon the user making the transfer. 



Regarding claim 11, Wong teaches a controlling method of an electronic apparatus that stores volume histories for a plurality of content sources, the method comprising: based on a content source for providing a content being changed from a first content source to a second content source, among the plurality of content sources (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0038-0039. The system has volume level configurations that are stored parameters in memory. The system is able to retrieve from memory the volume related to the selected device in which the content is reproduced on.  Upon having different devices, the volume settings are provided to each device in which plays back the content. Thus changing from one device will trigger the different settings for each device.); identify a volume level corresponding to the second content source based on a volume history of the first content source and a volume history of the second content source among the stored volume histories; (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0038-0039 The having historical values corresponding to the configuration settings, this provides the device volume configurations for different devices that are stored in memory.);and 
changing a currently-set volume level to the identified volume level, and update the volume history of the second content source based on the changed volume level (see ¶ 0025, 0028-0029, 0053, 0056. The system can store a new set of configurations with the current rendering device. Thus the change of configurations can be implemented by the user which will update the device new configurations for the device.).
	Wong discloses device settings for multiple devices for rendering content. However Wong is vague on content being moved from one device to another.

	The combination of Person to Wong provides the configuration of moving content from one device to another device. Thus the configurations of volume setting taught by Wong with the content being transferred from one device to another taught by Person
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong to incorporate content being played at one device to another device. The modification provides the system with playing content at different devices upon the user making the transfer. 


5.	Claims 2, 6, 8, 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0143384) in view of Pearson (US 2016/0241907).
	Regarding claim 2, Wong teaches the electronic apparatus as claimed in claim 1, wherein the processor is configured to: obtain a difference value between first volume information obtained based on the volume history of the first content source and second volume information obtained based on the volume history of the second content source; and identify the volume level corresponding to the second content source based on the obtained difference value and the currently-set volume level (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0040,0038-0039, 0056. The system is able to retrieve from memory the volume related to the selected device in which the content is reproduced on. The system defines configuration setting as a value of the current configurations. Thus the values provide a different in the volume setting for the devices. Thus changing from one device will trigger the different settings for each device.).  
	
Regarding claim 6, Wong teaches the electronic apparatus as claimed in claim 1, wherein the processor is configured to, based on at least one of an event in which the content source is changed, an event in which a turn-on state of the electronic apparatus is changed, or an event in which a volume setting is changed occurring, update the volume history of the second content source stored in the memory (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0038-0039. The system has volume level configurations that are stored parameters in memory. The system is able to retrieve from memory the volume related to the selected device in which the content is reproduced on.  Upon having different devices, the volume settings are provided to each device in which plays back the content. Thus changing from one device will trigger the different settings for each device.).

Regarding claim 8, Wong teaches the electronic apparatus as claimed in claim 1, wherein the volume history of the first content source and the volume history of the second content source each include volume information for time periods corresponding to a weekday and volume information for time periods corresponding to a weekend (see ¶ 0042. The system of configurations is based on a time of day, week, etc…. This provides different volumes that are stored to be retrieved based on stored history.). 


(see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0040,0038-0039, 0056. The system is able to retrieve from memory the volume related to the selected device in which the content is reproduced on. The system defines configuration setting as a value of the current configurations. Thus the values provide a different in the volume setting for the devices. Thus changing from one device will trigger the different settings for each device.).  


Regarding claim 16, Wong teaches method as claimed in claim 11, wherein the updating comprises, based on at least one of an event in which the content source is changed, an event in which a turn-on state of the electronic apparatus is changed, or an event in which a volume setting is changed occurring, updating the volume history of the second content source (see fig. 1, ¶ 0017-0018, 0023, 0025, 0028-0029, 0038-0039. The system has volume level configurations that are stored parameters in memory. The system is able to retrieve from memory the volume related to the selected device in which the content is reproduced on.  Upon having different devices, the volume settings are provided to each device in which plays back the content. Thus changing from one device will trigger the different settings for each device.).
 (see ¶ 0042. The system of configurations is based on a time of day, week, etc…. This provides different volumes that are stored to be retrieved based on stored history.). 


6.	Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0143384) in view of Pearson (US 2016/0241907) in further view of DiDonato (US 2020/0374010).
	Regarding claim 9, Wong and Pearson does not teach the electronic apparatus as claimed in claim 1, further comprising: a display, 4PRELIMINARY AMENDMENTAttorney Docket No.: Q253844 Appln. No.: 16/887,641 wherein the processor is configured to control the display to display a volume user interface (UI) indicating the changed currently-set volume level.  
	DiDonato teaches a display, 4PRELIMINARY AMENDMENTAttorney Docket No.: Q253844 Appln. No.: 16/887,641 wherein the processor is configured to control the display to display a volume user interface (UI) indicating the changed currently-set volume level (see ¶ 0068. The display provides the current volume level based on the updated volume level.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong and Pearson to incorporate providing volume levels on a display. The modification provides volume settings to a user with volume levels on a display.  


Regarding claim 19, Wong and Pearson does not teach the method apparatus as claimed in claim 11, further comprising: 7PRELIMINARY AMENDMENTAttorney Docket No.: Q253844 Appln. No.: 16/887,641 displaying a volume UI indicating the changed currently-set volume level.
DiDonato teaches a display, 4PRELIMINARY AMENDMENTAttorney Docket No.: Q253844 Appln. No.: 16/887,641 wherein the processor is configured to control the display to display a volume user interface (UI) indicating the changed currently-set volume level (see ¶ 0068. The display provides the current volume level based on the updated volume level.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong and Pearson to incorporate providing volume levels on a display. The modification provides volume settings to a user with volume levels on a display.  


7.	Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0143384) in view of Pearson (US 2016/0241907) in further view of Patterson et al. (US 2013/0346347).
	Regarding claim 10, Wong and Pearson do not teach the electronic apparatus as claimed in claim 1, wherein the processor is configured to manage the volume histories for the plurality of content sources using a learning network model.  
	Patterson teaches wherein the processor is configured to manage the volume histories for the plurality of content sources using a learning network model (see ¶ 0416. The machine learning model is configured to manage volume settings for local devices. Thus the system has volume settings configurations which learns the users settings on the device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong and Pearson to incorporate providing volume settings being learned by a machine. The modification provides the machine learning model to reproduce the configurations based on user device manual settings inputted.  


 	Regarding claim 20, Wong and Pearson do not teach the method as claimed in claim 11, wherein the updating comprises managing the volume histories for the plurality of content sources using a learning network model.  
	Patterson teaches wherein the processor is configured to manage the volume histories for the plurality of content sources using a learning network model (see ¶ 0416. The machine learning model is configured to manage volume settings for local devices. Thus the system has volume settings configurations which learns the users settings on the device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wong and Pearson to incorporate providing volume settings being learned by a machine. The modification provides the machine learning model to reproduce the configurations based on user device manual settings inputted.  


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651